United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 19-2214
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                 Myles Schwitzer

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                          Submitted: January 23, 2020
                            Filed: January 28, 2020
                                 [Unpublished]
                                ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Myles Schwitzer pleaded guilty to using a communication facility to commit
a felony drug crime, 21 U.S.C. § 843(b), and received a within-Guidelines-range
sentence of three years of probation. In an Anders brief, Schwitzer’s counsel
identifies the substantive reasonableness of the sentence as an issue for us to consider
on appeal. See Anders v. California, 386 U.S. 738 (1967).

       We conclude that Schwitzer’s sentence is substantively reasonable. See
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a within-
Guidelines-range sentence is presumptively reasonable). The record establishes that
the district court 1 sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc).

     We have also independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and conclude that there are no non-frivolous issues for appeal.
Accordingly, we affirm the judgment of the district court.
                      ______________________________




      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                      -2-